DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/7/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2008/0032114 to Squires in view of USPAP 2005/0181124 to Hoersch and USPAP 2004/0162358 to Yamamoto.



2 (see entire document including [0001], [0053], [0054], [0067], and [0089]).
Squires does not mention a specific method of making the garment wadding but Hoersch discloses that it is known in the garment art to construct a foamed fabric by a method comprising the steps of: forming a lap of fibres; preparing a resin constituted by an aqueous dispersion of one or more polymers by blowing air into said one or more polymers: applying said resin to said lap by means of a wipe-apply treatment to form a resined lap; and passing said resined lap through an oven to cause evaporation of the water contained in said aqueous dispersion and cross-linking of the resin (see entire document including [0001], [0005]-[0010], [0014], [0020], [0021], [0037]-[0040], [0045] and [0059]). Hoersch discloses that the method provides good adhesion between a textile substrate and a foam [0002]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the garment wadding of Squires by the method disclosed by Hoersch, motivated by a desire to provide good adhesion between the wadding textile and foam and/or because it is within the general skill of a worker in the art to select a known method on the basis of its suitability and desired characteristics.
Hoersch does not appear to mention blowing gas into said one or more polymers with a selected air pressure to provide a selected density of said resin but Squires discloses that a specific wadding density is desired [0058]. Yamamoto discloses that it is known in the art to blow gas into one or more polymers with a selected air pressure to provide a selected density of said resin (see entire document including [0002], [0040], [0043], [0049] and [0050]). Therefore, it would have been obvious to one having ordinary skill in the art to blow gas into the one or more polymers of Hoersch with a selected air pressure to provide a desired density of said resin.
Claim 5, the fibres comprise fibres of a virgin or recycled type and/or polyester and/or synthetic and/or natural and/or thermoformable fibres and mixed fibres [0053].
In re Leshin, 125 USPQ 416.
Claim 9, Hoersch discloses that the wipe-apply treatment may comprise a knife (an applier) and that the foam thickness may be about 0.5 mm [0039]. Therefore, it would have been obvious to one having ordinary skill in the art to vary the knife distance, such as claimed, based on the desired foam thickness.
Claim 10, Hoersch discloses drying at a temperature within the claimed temperature range [0054]. Hoersch does not appear to mention a specific pass through rate but Hoersch does disclose that the drying step both dries and cross-links the resin [0054]. Therefore, it would have been obvious to one having ordinary skill in the art to vary the pass through rate, such as claimed, because it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc). [In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997).]

Response to Arguments
Applicant's arguments filed 1/7/2021 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789